16-791
Teamsters Local 404 v. King Pharmaceuticals, Inc.



                                    In the
                        United States Court of Appeals
                           For the Second Circuit
                             _________________________ 
                                                 
                                   August Term, 2016 
                                                 
                (Argued: March 27, 2017              Decided: October 16, 2018) 
                                                 
                                 Docket No. 16‐791‐cv  
                             _________________________ 
 
                 Teamsters Local 404 Health Services & Insurance Plan,  
                                                    
                                           Petitioner ‐ Appellee, 
                                                    
                                                  v.  
                                                    
   King Pharmaceuticals, Inc., Meridian Medical Technologies, Inc., Pfizer, Inc.,  
                                                    
                                           Respondents ‐ Appellants.  
                                ________________________ 
Before:         
 
       HALL, LYNCH, and DRONEY, Circuit Judges. 
 
                                ________________________ 
 
       On appeal from an order of the United States District Court for the Southern 
District  of  New  York  (Lewis  A.  Kaplan,  J.),  granting  the  Petitioner’s  motion  to 
remand the case to the New York Supreme Court. The district court held that it 
lacked federal question jurisdiction pursuant to 28 U.S.C. § 1331 over a New York 
Civil Practice Law and Rules § 3102(c) special proceeding for pre‐action disclosure 
and that diversity jurisdiction under 28 U.S.C. § 1332 was barred under 28 U.S.C. 
§ 1441(b)’s  “forum  defendant”  rule.  We  hold  that  a  petition  filed  in  New  York 
Supreme Court under N.Y. C.P.L.R. § 3102(c) is not a “civil action” removable to 
federal court under 28 U.S.C. §§ 1441, 1446. The judgment of the district court is 
therefore affirmed.  
 
      AFFIRMED. 
 
                               DAVID W. MITCHELL, Robbins Geller Rudman & 
                               Dowd LLP, San Diego, CA, MICHAEL MORRIS 
                               BUCHMAN (on the brief), Motley Rice LLC, New 
                               York, NY, for Petitioner‐Appellee.  
                                
                               BRENDAN G. WOODARD, Robert A. Milne, 
                               Dimitrios P. Drivas, Raj Gandesha, (on the brief), 
                               White & Case LLP, New York, NY, for 
                               Respondents‐Appellants.  
 
HALL, Circuit Judge: 
 
      Respondents  King  Pharmaceuticals,  Inc.,  Meridian  Medical  Technologies, 

Inc., and Pfizer, Inc., (“Respondents”), appeal from the Southern District of New 

York’s (Kaplan, J.) denial of their request to remove a New York Civil Practice Law 

and  Rules  (“CPLR”)  pre‐action  disclosure  petition  filed  by  Teamsters  Local  404 

Health Services and Insurance Plan (“Petitioner”) in New York Supreme Court. 

Petitioner seeks disclosure of a settlement agreement concluding a patent dispute 

between  Respondents  and  the  generic  manufacturer  of  the  EpiPen.  See  King 

Pharms.,  Inc.  v.  Teva  Parenteral  Meds.,  Inc.,  No.  09‐cv‐00652  (D.  Del.  2009).  The 

district  court  remanded  the  case  to  New  York  Supreme  Court,  finding  that  it 



                                              2 
 
lacked federal question jurisdiction pursuant to 28 U.S.C. § 1331 and that diversity 

jurisdiction  pursuant  to  28  U.S.C.  § 1332  was  barred  by  28  U.S.C.  § 1441(b)’s 

“forum defendant” rule.  

      We  affirm  the  judgment  of  the  district  court,  exercising  our  discretion  to 

“affirm the district court’s judgment on any ground appearing in the record, even 

if the ground is different from the one relied on by the district court.” Liberty Mut. 

Ins. Co. v. Hurlbut, 585 F.3d 639, 648 (2d Cir. 2009) (quoting Doninger v. Niehoff, 527 

F.3d 41, 50 n.2 (2d Cir. 2008) (internal quotation marks and citations omitted)). We 

hold that a petition filed in New York Supreme Court under CPLR § 3102(c) is not 

a “civil action” removable to federal court under 28 U.S.C. §§ 1441, 1446. 

                                            I. 

      Petitioner, an employee welfare benefits plan that provides reimbursement 

for the purchase price of prescription drugs, including the EpiPen, commenced a 

special  proceeding  by  filing  a  petition  in  New  York  State  Supreme  Court,  New 

York  County,  for  CPLR  § 3102(c)  pre‐action  disclosure.  Petitioner  obtained  an 

Order to Show Cause from the Supreme Court as to why disclosure of settlement 

agreements, licensing agreements, and any other related agreements entered into 

with Teva Pharmaceutical Industries, Ltd. (“Teva”) should not issue.  



                                            3 
 
      Petitioner  sought  the  pre‐action  disclosure  of  agreements  Respondents 

entered  into  with  Teva  to  resolve  on‐going  patent  litigation  regarding  Teva’s 

creation and sale of a generic version of the EpiPen. Petitioner alleged that Teva 

negotiated to receive payments from Respondents to hold off bringing the generic 

EpiPen  to  market  until  June  2015.  Petitioner  asserted  that  disclosure  of  these 

settlement agreements would assist it in drafting a complaint by bringing to light 

Respondents’  and  Teva’s  “pay‐for‐delay”  or  “reverse  payment”  agreements, 

which Petitioner contended violate state consumer protection laws and state and 

federal  antitrust  laws.  The  basis  for  Petitioner’s  claim  was  that  “no  rational 

economic  actor  with  a  viable  product  would  refrain  from  entering  a  lucrative 

‘blockbuster’ market unless they received some form of valuable consideration.” 

App’x at 33. In support, Petitioner filed an attorney declaration alleging that “[t]he 

result of these agreements was to unlawfully extend the exclusivity period, during 

which the [Respondents] have monopoly power over epinephrine auto‐injectors,” 

and  accordingly,  “[t]he  agreement(s)  between  the  .  .  .  [Respondents]  and  Teva 

likely  violate  federal  and  state  antitrust  statutes,  as  well  as  state  consumer 

protection laws.” App’x at 28.  




                                            4 
 
      Respondents  opposed  the  Petition  for  pre‐action  disclosure  and  filed  a 

notice  of  removal  to  the  Southern  District  of  New  York  on  June  16,  2015. 

Respondents argued that the pre‐action disclosure request implicated the district 

court’s jurisdiction and moved to dismiss the Petition for failure to state a claim. 

The basis for Respondents’ motion to dismiss was that pre‐action discovery of this 

nature is not available under the Federal Rules of Civil Procedure. See Fed. R. Civ. 

P. 27. Petitioner moved to remand the proceeding to New York Supreme Court, 

arguing that removal was untimely and that Respondents failed to allege federal 

subject matter jurisdiction.  

      The district court concluded it lacked jurisdiction and remanded the case to 

the New York Supreme Court. Because the decision to grant or deny pre‐action 

disclosure depended on the construction of New York’s CPLR, the district court 

concluded that federal question jurisdiction under § 1331 was lacking. The district 

court  could  not  reach  the  state  law  question  because  federal  law  was  not 

implicated.  

      The  district  court  also  determined  that  Respondents  failed  to  allege 

complete diversity such that § 1332 diversity jurisdiction did not lie. The court first 

found that the notice of removal incorrectly alleged Petitioner’s place of business 



                                           5 
 
as  Massachusetts  without  alleging  that  Petitioner  was  a  corporation.  It  next 

reasoned that Petitioner was not a corporation and, therefore, its citizenship was 

unclear from the notice of removal. The district court speculated as to Petitioner’s 

business  form,  guessing  that  Petitioner  was  an  express  trust.  If  it  was,  then  the 

citizenship of Petitioner’s trustees would control for purposes of its  citizenship. 

The  district  court,  though,  did  not  make  a  finding  with  respect  to  the  parties’ 

citizenship.  Instead  it  found  that  removal  based  on  § 1332  diversity  jurisdiction 

was  improper  under  § 1441(b)’s  “forum  defendant”  rule.  It  did  so  despite 

Petitioner’s failure to raise the “forum defendant” rule within thirty days from the 

filing of the notice of removal. According to the district court, because the original 

state  court  action  was  filed  in  New  York  Supreme  Court—the  state  in  which 

Respondent  Pfizer  was  a  “citizen”—§ 1441(b)  barred  Respondents’  request  to 

remove the action to a federal forum. The district court thus remanded the action 

to state court. 

       Respondents  appealed  the  district  court’s  remand  determination  and 

Petitioner moved to dismiss for lack of appellate jurisdiction. On July 13, 2017, this 

Court  denied  Petitioner’s  motion  to  dismiss  for  lack  of  appellate  jurisdiction. 

“Because the forum‐defendant rule is not jurisdictional, and because it was raised 



                                              6 
 
by the district court more than 30 days after the notice of removal was filed,” we 

concluded  that  “the  district  court’s  remand  order  was  not  entirely  based  on 

grounds  specified  under  28  U.S.C.  § 1447(c)”  and  was  thus  subject  to  appellate 

review. Teamsters Local 404 Health Servs. & Ins. Plan v. King Pharms., Inc., No. 16‐

791 (2d Cir. July 13, 2016) (Doc. # 39). 

                                            II. 

       We review de novo the district court’s determination that it lacked subject 

matter jurisdiction and its decision to remand. Blockbuster, Inc. v. Galeno, 472 F.3d 

53, 56 (2006). 

       Our determination here turns on a preliminary matter not addressed by the 

district court: whether a petition filed in New York Supreme Court under CPLR 

§ 3102(c)  for  pre‐action  discovery  is  a  “civil  action”  removable  to  federal  court 

under 28 U.S.C. §§ 1441, 1446.  

       CPLR  § 3102(c)  allows  a  petitioner  to  initiate  a  special  proceeding,  before 

commencing a plenary action on the merits, to obtain disclosure “to aid in bringing 

an action, to preserve information or to aid in arbitration.” N.Y. C.P.L.R. § 3102(c). 

Section 3102(c) petitions are not granted when the petitioner is trying “to ascertain 

whether he has a cause of action at all.” Holzman v. Manhattan and Bronx Surface 



                                             7 
 
Transit Operating Auth., 707 N.Y.S.2d 159, 160 – 61 (1st Dep’t 2000). Generally, the 

petitioner  must  show  that  he  “has  a  meritorious  cause  of  action  and  that  the 

information  sought  is  material  and  necessary”  to  an  action  to  right  the  wrong. 

Sandals Resorts Intern’l Ltd. v. Google, Inc., 925 N.Y.S.2d 407, 411 (1st Dep’t 2011) 

(internal quotation marks and citation omitted). But, in those instances, § 3102(c) 

authorizes  disclosure  to  determine  the  identity  of  defendants  against  whom  a 

cause of action lies, discovering precise facts upon which a cause of action is based 

in  order  to  frame  the  pleadings,  and  determining  what  form  a  cause  of  action 

should  take.  Matter  of  Pelley,  252  N.Y.S.2d  944,  945  (N.Y.  Cty.  Ct.,  Nassau  Cty. 

1964). 

       The  federal  removal  statute  provides  that  “[a]ny  civil  action  brought  in  a 

State  court  of  which  the  district  courts  of  the  United  States  have  original 

jurisdiction, may be removed by the defendant or the defendants, to the district 

court of the United States for the district . . . embracing the place where such action 

is pending.” 28 U.S.C. § 1441(a) (emphasis added). Thus, an action is removable if 

it  originally  could  have  been  brought  in  a  federal  court.  See  Martin  v.  Franklin 

Capital Corp., 546 U.S. 132, 134 (2005); C. Wright & A. Miller, 14B Federal Practice 

and Procedure § 3721 (4th ed.). The revision notes to § 1441 explain that the phrase 



                                              8 
 
“civil action” is meant to be “in harmony with Rules 2 and 81(c)” of the Federal 

Rules of Civil Procedure. Rule 2 of the Federal Rules of Civil Procedure provides 

that:  “There  is  one  form  of  action—the  civil  action,”  eliminating  the  distinction 

between suits in law and equity. Fed. R. Civ. P. 2. “A civil action is commenced by 

filing a complaint with the court.” Fed. R. Civ. P. 3. 

       While § 1441 describes the kinds of actions that may be removed to federal 

court,  a  subsequent  section,  § 1446,  addresses  the  procedures  to  be  followed  to 

effect removal. One portion of the latter provision, § 1446(b), is worded slightly 

differently than § 1441, providing that the “notice of removal of a civil action or 

proceeding shall be filed within 30 days after the receipt by the defendant, through 

service or otherwise, of a copy of the initial pleading setting forth the claim for 

relief  upon  which  such  action  or  proceeding  is  based.”  28  U.S.C.  § 1446(b) 

(emphasis  added).  Section  1446(b)’s  use  of  the  term  “proceeding,”  some  courts 

have  found,  expands  the  scope  of  the  term “civil action.”  See  Christian,  Klein,  & 

Cogburn v. Nat’l Ass’n of Secs. Dealers, Inc., 970 F. Supp. 276, 278 (S.D.N.Y. 1997) 

(Sotomayor,  J.).  However,  § 1446(b)  also  requires  that  some  kind  of  “initial 

pleading”  that  sets  forth  a  claim  for  relief  have  been  received  by  the  defendant 

before a notice of removal can be filed. 



                                              9 
 
      By its terms, a special proceeding under § 3102(c), for pre‐action discovery, 

can only be brought “[b]efore an action is commenced.” N.Y. C.P.L.R. § 3102(c). 

Once an action is commenced, an application for pre‐action disclosure becomes 

moot. See Matter of Johnson v. Union Bank of Switzerland, AG, 51 N.Y.S.3d 417, 417 

(1st  Dep’t  2017)  (denying  a  petition  for  pre‐action  discovery  where  petitioners 

commenced an action while the petition was pending); Culligan Soft Water Co. v. 

Clayton Dubillier & Rice, LLC, 51 N.Y.S.3d 810, 812 (N.Y. Sup. Ct. 2017) (“[Plaintiffs] 

do not seek pre‐action disclosure to aid in drafting their original complaint, but, 

instead, seek such disclosure to draft their Fourth Amended Complaint. This fact 

alone precludes plaintiffs’ use of CPLR 3102(c).”).  

      The adequacy of a CPLR § 3102 petition “rests within the sound discretion” 

of the trial court. In re Peters, 821 N.Y.S.2d 61, 66 (1st Dep’t 2006) (internal quotation 

marks omitted). But, CPLR § 3102 is not in itself a substantive cause of action. This 

Court has previously affirmed a district court’s conclusion that § 3102 is simply a 

procedural device. Bryant v. Am. Fed’n of Musicians of the United States and Canada, 

666 F. App’x 14, 15 (2d Cir. 2016) (summary order). 

      Courts  both  within  this  Circuit  and  elsewhere  have  had  difficulty 

determining  whether  state  pre‐action  discovery  mechanisms  are  removable.  See 



                                            10 
 
Johnson v. Cty. of Suffolk, 280 F. Supp. 3d 356, 361 (E.D.N.Y. 2017) (collecting cases); 

Barrows v. Am. Airlines, Inc., 164 F. Supp. 2d 179, 181 – 82 (D. Mass. 2001) (finding 

a petition under the Massachusetts pre‐suit discovery mechanism was not a “civil 

action”  removable  to  federal  court).  This  has  resulted  both  from  the  differing 

language  of  §§ 1441  and  1446  and  from  the  fact  that,  in  New  York,  a  § 3102(c) 

petition does not state a cause of action and name parties with the same precision 

as a  complaint,  leaving  federal  courts  to determine  whether  federal question  or 

diversity jurisdiction is proper without the information that would be available in 

a conventional complaint. 

       In Manhasset Office Grp. v. Banque Worms, No. 87‐cv‐3336, 1998 WL 102046 at 

*1 (E.D.N.Y. Sept. 20, 1988), then‐District Judge McLaughlin addressed this very 

question, focusing on the language of 28 U.S.C. § 1446. Judge McLaughlin noted 

that § 3102(c) is used before an action is commenced and service of the complaint 

has  been  effected.  Id.  (internal  quotation  marks  omitted).  But,  “[t]he  removal 

statute,  28  U.S.C.  § 1446,  which  must  be  strictly  construed  against  removal, 

implicitly requires that some sort of initial pleading be extant before case is ripe 

for removal.” Id. The district court held that where no action is commenced, nor 




                                            11 
 
pleadings nor summons served, removal is premature and the federal court lacks 

jurisdiction. Id. 

       Then‐Judge  Sotomayor  and  Judge  Rakoff  later  disagreed  with  Judge 

McLaughlin to some extent. In Christian, Klein, & Cogburn, Judge Sotomayor stated 

that  “Manhasset,  however,  failed  to  acknowledge  that  Section  1446(b)  refers  not 

only  to  the  removal  of  ‘actions’  based  on  ‘initial  pleadings,’  but  also  to  the 

removability  of  ‘proceedings’  based  on  ‘initial  pleadings.”  970  F.  Supp.  at  278 

(citing 28 U.S.C. § 1446(b) (setting out the requirements for the “notice of removal 

of a civil action or proceeding”)). Judge Sotomayor thus held that § 1446 effectively 

broadens the meaning of a “civil action” for removal purposes. Id. 

       In Dublin Worldwide Prods., Inc. v. Jam Theatricals Ltd., 162 F. Supp. 2d 275, 

277 (S.D.N.Y. 2001), Judge Rakoff agreed with Christian, Klein, & Cogburn but noted 

that he would do so “even without reference to § 1446(b).” Id. at 277 – 78. To Judge 

Rakoff, because a request under § 3102(c) will be granted only if the petitioner has 

a cause of action, “[a] request for discovery under C.P.L.R. § 3102(c) is therefore 

ancillary to an existing cause of action that the requesting party proposes to bring, 

and  it  is  the  elements  of  that  civil  action,  rather  than  the  ancillary  discovery 

request, that should determine removability.” Id. at 278. 



                                             12 
 
       In Bryan v. Am. West Airlines, 405 F. Supp. 2d 218, 221 – 22 (E.D.N.Y. 2005), 

Judge  Gershon  drew  factual  comparisons  to  and  distinctions  from  the  cases 

outlined above and other analogous precedent from around the country to reach 

her  conclusion.  Ultimately,  Judge  Gershon  found  more  persuasive  the  cases 

holding  that  § 3102(c)  petitions  are  not  removable.  Id.  at  222.  But  to  reach  a 

decision,  Judge  Gershon  had  to  examine  the  § 3102(c)  petition  for  pre‐action 

discovery to see if it implicated federal question jurisdiction. Id. Bryan illustrates 

the need for a clear answer to the question we now answer. 

       To  decide  whether  § 3102(c)  petitions  are  removable,  we  must  assess  the 

merits of the competing arguments. Section 1441 is the federal statute governing 

what can be removed from state to federal court. That section provides that only a 

“civil action” can be removed. 28 U.S.C. § 1441(a). In contrast, § 1446 outlines the 

procedures for removing a “civil action.” The text of § 1446 varies slightly from 

that in § 1441. Section 1446 refers to the procedure for removing a civil action or 

“proceeding.” But it is § 1441, not § 1446, that governs what is eligible for removal. 

Section  1446,  titled  “Procedure  for  removal  of  civil  actions,”  merely  defines  the 

procedures relating to removal; it does not define what kind of proceedings are 

removable—that is the ambit of § 1441.  



                                            13 
 
       Moreover, a careful reading of § 1446 suggests that the stray references to 

“proceeding[s]”  cannot  have  been  intended  to  expand  the  reach  of  matters 

removable to federal court as defined in § 1441. Tellingly, the term “proceeding” 

is used (twice) only in § 1446(b), which addresses the time limit for filing a notice 

of  removal  in  a  civil  case.  But  § 1446(a),  which  opens  the  section  governing 

removal procedures and defines the necessary contents of the notice of removal, 

refers only to the removal of “any civil action or criminal prosecution.” (Emphasis 

added). When, after a subsection devoted to removal of criminal cases, the statute 

returns to the next step in a removed civil case, the provision of notice to the parties 

in the case, it again refers to what must be done “[p]romptly after the filing of such 

notice of a removal of a civil action,” omitting the word “proceeding.” 18 U.S.C. 

§ 1446(d)  (emphasis  added).  Such  an  inconsistent  and  stray  use  of  a  term, 

“proceeding,”  not  found  elsewhere  in  the  chapter  of  Title  28  that  deals  with 

removal, cannot have been intended to expand the scope of the provision, § 1441, 

which was deliberately designed to define the scope of removal. Accordingly, we 

are  not  persuaded  by  the  conclusion  of  the  district  court  in  Christian,  Klein  & 

Cogburn, 970 F. Supp. at 278, that § 1446 broadens the meaning of “civil action” for 

removal purposes. 



                                            14 
 
       In addition, since CPLR § 3102(c) is, by definition, limited to those instances 

in which an action has not been commenced, we conclude that a § 3102(c) petition 

does not institute a “civil action” under § 1441. Were we to hold otherwise, we 

would  force  the district  courts  to  decide  if  they  have  subject  matter jurisdiction 

before a complaint has been filed or a cause of action stated, as the courts in Dublin 

Worldwide and Bryan felt compelled to do. 162 F. Supp. 2d at 277 – 78; 405 F. Supp. 

2d at 221 – 22. At the time a § 3102(c) petition is filed, the scope of future litigation, 

if any, is uncertain, as that petition does not commit the petitioner to any future 

course of action. The petitioner might well, either because of what is learned from 

the discovery sought or simply due to a change of strategy, sue different parties or 

assert  different  causes  of  action,  pursue  solely  state  claims,  seek  arbitration,  or 

decide not to take any legal action at all. The nebulous nature of potential claims 

and parties in the hypothetical future action to which the § 3102(c) petition relates 

puts  district  courts  in  the  difficult  situation  of  determining  subject  matter 

jurisdiction  without  adequate  pleadings  to  assess.  We  thus  disagree  with  the 

theory underlying Dublin Worldwide, 162 F. Supp. 2d at 277 – 78, that the district 

court  should  turn  to  the  putative  cause  of  action  lurking  behind  the  § 3102(c) 

petition. 



                                             15 
 
       Permitting  removal  of  petitions  under  § 3102(c),  moreover,  would 

significantly undermine New York’s policy of granting potential litigants a forum 

to  obtain  information  to  assist  in  deciding  how,  or  whether,  to  institute  a  civil 

action.  In  contrast  to  § 3102(c),  the  Federal  Rules  of  Civil  Procedure  do  not 

authorize comparable discovery. Rule 27(a) authorizes pre‐action discovery only 

for the preservation of testimony and requires that the petitioner unequivocally 

state that he expects to be a party to an action. Fed. R. Civ. P. 27(a); see Bryant, 2016 

WL 6561490, at *1. The removal of a § 3102(c) proceeding, therefore, would almost 

invariably  result  in  its  dismissal.  Nothing  in  the  removal  provision  of  Title  28 

suggests that Congress intended to pre‐empt state remedies resembling § 3102(c) 

whenever a defendant identifies a possible federal claim or a potential diversity 

suit in the vague contours of a § 3102(c) petition. 

       Finally,  our  conclusion  is  consistent  with  our  mandate  to  construe  the 

removal statute narrowly, and “resolv[e] any doubts against removability.” In re 

Methyl Tertiary Butyl Ether (“MBTE”) Prods. Liab. Litig., 488 F.3d 112, 124 (2d Cir. 

2007)  (internal  quotation  marks  and  citation  omitted,  alteration  in  original);  see 

Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002) (“[S]tatutory procedures 




                                             16 
 
for removal are to be strictly construed.”); Shamrock Oil & Gas Corp. v. Sheets, 313 

U.S. 100, 108 – 09 (1941).  

      Accordingly,  we  agree  with  Judge  McLaughlin  that  a  § 3102(c)  petition 

cannot be removed to federal court. 

                                        III. 

      For the foregoing reasons, the district court’s decision to remand this case to 

the New York Supreme Court is AFFIRMED. 




                                         17